Title: From James Madison to Tench Coxe, 20 March 1820
From: Madison, James
To: Coxe, Tench


                
                    Dear Sir
                    Montpellier Mar. 20. 1820
                
                On the receipt of yours of the 7th. I dropped a few lines to the President on the subject of your son. I did it however rather in compliance with your desire, than from a doubt that his own dispositions would be as favorable

as circumstances will permit. I sincerely wish that nothing in those may oppose the object you have so much as so justly at heart.
                I am glad to find you still sparing moments for subjects interesting to the public welfare. The remarks on the thorney one to which you refer in the “National Recorder,” seem to present the best arrangemt for the unfortunate part of our population whose case has enlisted the anxiety of so many benevolent minds, next to that which provides a foreign outlet and location for them. I have long thought that our vacant territory was the resource which in some mode or other was most applicable and adequate as a gradual cure for the portentous evil; without however being unaware that even that would encounter serious difficulties of different sorts.
                I had noticed the views published in the National Intelligencer on the culture of the Vine, and conjectured the source to which they were to be credited. I heartily wish they may engage the same public attention, and with the same success as distinguished the efforts in behalf of the article of Cotton: but it can scarcely be hoped that a progress equally rapid will take place in the case of the vine as was experienced in the other. I believe I have heretofore expressed my anticipation of a decreasing market for all our great staples for exportation, and of the consequent necessity, of directing our labour to other objects. The vine would add a very important one, as you have shewn, to the manufacturing substitutes. With respect to these I concur in the opinion which I take to be yours, that the zeal of some of their advocates has pushed them beyond the practicable & eligible limit; whilst others have run into the opposite extreme, by allowing no exceptions to a just theory. A middle course difficult to be defined, and more difficult to be made the basis of a compromise in the National Councils & in the public opinion, would in this as in most cases, be the advisable one. After all I fear the greatest obstacle to domestic manufactures lies where it has not been sufficiently adverted to, and where it will be found most difficult to overcome it; I mean, in the credit which the foreign capital gives in the sale of imported manufactures. Our manufacturers giving little or no credit to the retail merchants, these must do the same to the consumer. The importing merchants, by the credits they enjoy, enabling the retailers to grant correspondent indulgences, the foreign fabrics readily exclude or supplant the domestic in the general consumption; notwithstanding the preference due to the quality & price of the domestic. I am led to believe that apart from the difference between the credit & cash sales, the market for the domestic would rapidly extend itself. There seems to be an additional circumstance not friendly to the household branch more than to our Spinning Establishments. The sale of yarns being of less importance to the retail merchants through the Country, than that of

imported stuffs, they are not interested in favoring the household Looms by keeping on hand the spun material.
                It is proposed in Congress, I see, to invigorate the Statutory contest with G. B. for a reciprocity in the W. Inda. trade, in which the address of the latter has thus far parried the measures on this side. Perseverance in counteracting her Protean expedients can not fail of ultimate success. But the peace & plenty now enjoyed in Europe, and still more the supplies attainable from Canada, and from the contiguous parts of the U. S. now become so productive, through Canada, may render the contest more obstinate than might have happened at periods when the dependence of the Islands on our exports was more acutely felt. Be pleased to accept my best wishes and be assured of my great esteem & respect.
                
                    James Madison
                
            